Citation Nr: 0947341	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-25 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from October 1966 to August 
1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2005-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, that denied a rating in excess of 30% for PTSD.

In February 2003, the RO denied an increased rating for 
tinnitus.  The Veteran submitted a notice of disagreement and 
the RO issued a statement of the case.  Because no VA Form 9, 
Substantive Appeal, was received, the RO administratively 
closed the case.  

The file reflects that the Veteran has experienced erectile 
dysfunction due to PTSD medication.  For instance, a December 
2008 VA mental health treatment report notes that the Veteran 
has taken Prozac(r) for 5 years and that he currently has 
erectile dysfunction secondary to Prozac(r).  This is referred 
for consideration of secondary service connection for 
erectile dysfunction.

In December 2009, the Veteran submitted additional evidence.  
The RO has not had the opportunity to review this new 
evidence; however, the Veteran has waived his right to 
initial RO consideration of this evidence.  Thus, a remand 
will not be necessary for this procedural safeguard.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  Throughout the appeal period, PTSD has been manifested by 
nightmares and sleep disturbances, anger problems, pressured 
speech, concentration problems, impaired remote and recent 
memory, hyperanxiety, hypervigilance, anxious mood, 
restricted affect, depressed affect, blunted affect, tendency 
toward isolation, limited insight, and short attention span.  
Panic attacks are also shown.    

2.  Not shown are impaired judgment, impaired impulse 
control, impaired thought processes, neglect of personal 
hygiene, suicidal/homicidal ideation, delusions, or 
hallucination. 


CONCLUSION OF LAW

The criteria for a 70 percent schedular rating for PTSD are 
met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran 
was provided such notice in November 2004, prior to the 
initial unfavorable decision.  
VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA examination reports and outpatient treatment 
reports.  The claimant submitted private medical reports.   
The claimant was provided an opportunity to set forth his 
contentions during the hearing.  Significantly, neither the 
claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and assist 
the claimant in the development of the claim.  In this case, 
all notice and development has been completed in a timely 
manner.  Accordingly, the duty to notify and the duty to 
assist need not be discussed.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  

PTSD has been rated 30 percent disabling under Diagnostic 
Code 9411 for the entire appeal period.  Under the rating 
criteria for PTSD, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued important guidance in the application of the current 
psychiatric rating criteria.  The Court stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The Court 
stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

An April 1999 VA PTSD compensation examination report, while 
not dated within the relevant appeal period, is significant 
to the claim because it links the Veteran's depressive 
disorder to his service-connected PTSD.  Thus, symptoms of 
depression must also be considered in the rating assigned for 
PTSD.  

In March 2004, the Veteran requested an increased rating for 
PTSD.  He reported worsening symptoms.  The RO thereafter 
obtained VA outpatient treatment reports.  A November 2003 VA 
outpatient treatment report that reflects that because of 
increased nightmares, the drug, cyproheptadine would be added 
to help improve the Veteran's sleep.  

In July 2004, the Veteran reported taking Zoloft(r) for the 
recent 15 months, but nevertheless had become more isolated 
socially.  He also reported increasing difficulty performing 
his work.  He reported that his nightmare medication left him 
feeling groggy during the day.  He reported decreased libido.  
He felt that his PTSD destroyed any chance of job 
advancement.  

A July 2004 VA PTSD compensation examination report reflects 
that the Veteran reported a variety of symptoms including 
nightmares, stress, anxiety, and interpersonal hostility.  
The Veteran was gainfully employed by VA.  According to the 
examination report, the current PTSD problems appeared to 
have begun in 2002.  

The VA PTSD examiner noted that the Veteran had one close 
friend and more than six casual friends.  The examiner felt 
that the Veteran's stress level was moderate and his speech 
was pressured.  His mood was anxious and his affect was 
restricted.  He had moderate anxiety.  Attention and 
concentration were mildly impaired.  Recent and remote memory 
was impaired.  

The VA PTSD examiner reported that the Veteran's insight and 
judgment were good; however, the examiner then discounted 
this favorable assessment, noting that the reliability of the 
examination was questionable.  The rationale offered was that 
the Veteran himself worked in a mental health field and 
therefore might over-endorse his difficulties, problems, and 
symptoms.  The Axis I primary diagnosis was PTSD.  The July 
2004 VA examiner, a clinical psychologist, assigned a Global 
Assessment of Functioning (hereinafter GAF) score of 70 
[according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 
(hereinafter referred to as DSM-IV), a GAF score of 61 to 70 
is indicative of some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well.  See 38 C.F.R. § 4.125 (2009)].  The 
psychologist explained that the Veteran's ability to maintain 
employment was good, although slightly deteriorated since 
2002.  

In August 2004, the Veteran reported that the July PTSD 
examination was inadequate.  In November 2004, the Veteran 
reported that although the July 2004 VA examiner found 
depression to be minimal, it was because he was taking anti-
depressant medication.  The Veteran also argued that the 
examiner had disqualified the examination report itself by 
calling its validity into question.  

An October 2004 VA outpatient treatment report notes that the 
Veteran was taking sertraline (Zoloft(r)) at bedtime for mood 
control.  

In a December 2004 statement in support of claim, the Veteran 
reiterated his increased symptoms.  In his September 2005 
NOD, he noted that an examiner had not found increased 
depression, but only because he has been medicated for that 
symptom.  In September 2005, his spouse reported that the 
Veteran avoids his family.  A January 2006 VA outpatient 
treatment report notes problems with angry outbursts.  
Another January 2006 report notes that venlafaxine tablets 
(Effexor(r)) were added for mood control and divalproex 
(Depakote(r)) was added for anger under stress.  

In April 2006, private psychiatrist F. Mittleman, M.D., 
reported having treated the Veteran with outpatient 
psychotherapy on 15 separate ocaasions since March 2005.  The 
psychiatrist offered Axis I diagnoses of depressive disorder, 
not otherwise specified (NOS), PTSD, and Partner/Relational 
problems, in that order.  The psychiatrist noted that the 
Veteran was fully compliant with treatment and was motivated 
to work toward symptom relief.  

In August 2006, the Veteran reported worsening symptoms since 
the July 2004 VA examination.  Also in August 2006, the 
Veteran testified before an RO hearing officer that he noted 
errors in the July 2004 VA compensation examination report.  
He pointed out that the examiner described his age as 8 years 
older than his true age and also described the Veteran as a 
mental health employee, which he is not.  

An April 2007 VA outpatient treatment report notes that the 
drug propanolol (Inderal(r)) was added for anxiety control.  

In October 2008, H. Benson, licensed clinical social worker, 
noted treatment since March 2005 for sleep disturbance, 
difficulty with concentration and decision-making, memory 
lapse, depressed mood, and other PTSD symptoms.  The 
clinician also mentioned a history of blunted affect, 
tendency toward isolation, and emotional detachment.  

A December 2008 VA mental health treatment report notes that 
the Veteran has taken Prozac(r) for depression for 5 years.  
Because his depression was in remission, the psychiatrist 
assigned a GAF score of 75 [according to DSM-IV, a score of 
71 to 80 is indicative of transient, if any, symptoms that 
are expectable reactions to psychosocial stressors resulting 
in no more than slight impairment in social, occupational, or 
school functioning, i.e., temporarily falling behind in 
schoolwork.  See 38 C.F.R. § 4.125 (2009)]. 

A March 2009 VA PTSD compensation examination report reflects 
that the examiner had reviewed the pertinent medical history 
and noted that the Veteran worked in an administrative job at 
VA and had lost a few hours from work due to PTSD.  The 
examiner found hyper-anxiety, hypervigilance, anxious mood, 
depressed affect, limited insight, and short attention span.  
The examiner also reported panic attacks and sleep 
impairment.  Not shown were impaired judgment, impaired 
speech, impaired impulse control, impaired thought processes, 
neglect of personal hygiene, suicidal/homicidal ideation, 
delusions, or hallucination.  The GAF score was 48 [according 
to DSM-IV, GAF scores of 41 through 50 or lower are 
indicative of serious symptoms, or serious difficulty in 
social, occupational, or school functioning, i.e., no 
friends, unable to keep a job.  See 38 C.F.R. § 4.125 
(2009)].  The examining VA psychiatrist specifically noted 
that there was no major change in the frequency, severity, or 
duration of symptoms and remissions since the last 
examination.  

The GAF scores assigned during the appeal period range from 
48 to 75.  While 75 indicates transient symptoms that are 
expectable reactions to psychosocial stressors resulting in 
no more than slight impairment in social or occupational 
functioning, a score of 48 means serious symptoms.  According 
to DSM IV, serious symptoms denote serious impairment in 
social or occupational functioning.  

The two VA PTSD compensation examinations offered during the 
appeal period vary widely in symptoms and GAF scores.  
Although the Board is required by regulation to reconcile 
"the various reports into a consistent picture" (38 C.F.R. 
§ 4.2), the more recent, March 2009, examination report 
weighs heavily for two reasons.  First, in the July 2004 
report, the examiner called into question the reliability of 
that report.  The March 2009 report does not suffer from a 
question of reliability.  Second, the March 2009 report notes 
that there was no major change in the severity of PTSD since 
the previous examination.  Therefore, the March 2009 report 
serves as an indicator of consistent symptoms that have 
existed throughout the appeal period.    

From the above-mentioned VA and private clinical reports and 
weighing especially heavy the March 2009 PTSD compensation 
examination report, it is apparent that PTSD has been 
manifested by nightmares and sleep disturbances, anger 
problems, pressured speech, concentration problems, impaired 
remote and recent memory, hyper anxiety, hypervigilance, 
anxious mood, restricted affect, depressed affect, blunted 
affect, tendency toward isolation, limited insight, and short 
attention span.  Panic attacks are also shown.  Not shown are 
impaired judgment, impaired impulse control, impaired thought 
processes, neglect of personal hygiene, suicidal/homicidal 
ideation, delusions, or hallucination.   

Comparing the manifestations to the PTSD rating criteria, it 
appears that the stated criteria for a 50 percent rating are 
clearly shown.  Although the Veteran's affect has not been 
described as "flattened" it has been described as 
restricted, depressed, and blunted affect.  Although 
circumstantial, circumlocutory, or stereotyped speech is not 
shown, pressured speech is shown.  Panic attacks are noted, 
although their frequency is unknown.  Although difficulty in 
understanding complex commands is not shown, concentration 
difficulty is shown.  Impairment of short-and long-term 
memory is clearly noted.  Although impaired judgment is not 
shown, impaired insight is shown.  Disturbances of motivation 
and mood are clearly shown.  Difficulty in establishing and 
maintaining effective work and social relationships and anger 
problems are shown.  

The next question is whether the criteria of a 70 percent 
rating are more nearly approximated.  Deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, are shown, although the Veteran is not in 
school and his judgment is considered normal.  As noted 
earlier, the frequency of any panic disorder is not 
documented, thus, it cannot be determined with he exhibits 
continuous panic.  It is clear, however, that depression has 
continuously affected the ability to function appropriately 
and effectively throughout the appeal period.  There is 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and inability to establish and 
maintain effective relationships. 

Inability to establish and maintain effective relationships 
is demonstrated by the GAF score of 48.  As noted in DSM IV, 
a GAF score of 48 connotes serious difficulty in social and 
occupational functioning, i.e., no friends, unable to keep a 
job.  Although in this case, the Veteran does work full-time.  
Thus, it would appear that a GAF score of 48 more nearly 
approximates the 70 percent rating criteria.  Resolving any 
remaining doubt on this question in favor of the veteran, the 
Board finds that serious symptoms are shown and that the 
criteria of a 70 percent rating are more nearly approximated.  

As mentioned above, the March 2009 VA compensation 
examination report specifically reported that there has been 
no increase in severity of PTSD since the prior examination.  
The Board construes this statement to mean no increase in 
severity since the July 2004 VA PTSD compensation 
examination.  The evidence therefore does not contain factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors a 70 
percent rating for PTSD.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In this case, the Veteran has remained employed throughout 
the appeal period.  He has not alleged that the rating 
schedule is inadequate and the evidence does not show 
exceptional or unusual circumstances.  In the absence of 
evidence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

A 70 percent schedular rating for PTSD is granted for the 
entire appeal period, subject to the laws and regulations 
governing payment of monetary benefits. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


